DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the amendments and arguments filed November 8, 2021 wherein claims 1-10 and 12-20 are currently pending.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 and 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al (CN 101168650) in view of Raul et al (CN 1576283).
With regards to claims 1, 12, 13, and 20, Wu teaches an adhesive (title) that contains a polymer formed from a hard monomer that includes styrene (reading on a monomer having a glass transition temperature (Tg) of greater than 40°C), a soft monomer that includes ethyl acrylate, butyl acrylate, or 2-ethylhexyl acrylate (reading on a monomer having a Tg of less than -20°C), a crosslinking monomer that includes N-methylol acrylamide (page 2), and water (page 2).  Wu further teaches the polymer to be formed from vinyl trimethoxysilane (page 3 example 1).
Wu does not teach the addition of a photoinitiator.
Raul teaches an emulsion polymer for an aqueous coating composition (page 1) for pressure sensitive adhesives that are formed from monomers such as butyl acrylate, 2-ethylhexyl acrylate, isodecyl methacrylate, and lauryl methacrylate (as applicants cite in the specification as reading on monomers with a Tg of <-20ºC) and monomers such as styrene (as applicants cite in the specification as reading on a monomer having a Tg of >40°C) that further includes a photoinitiator that is added to the composition before polymerization and that is preferably benzophenone (page 4).  Raul teaches the amount of the photoinitiator to be 0.1 to 5 wt% (page 4).  Raul teaches the motivation for adding said compound to be because it absorbs a part of sunlight spectrum and can crosslink the multi-stage emulsion polymer (page 4).  Wu and Raul are analogous in the art of emulsion polymers formed from the same monomers and used as an adhesive composition.  In light of the benefit above, it would have been obvious to one skilled in the art prior to the effective filing date of the present invention to add the photoinitiator of Raul to the composition of Wu, thereby obtaining the present invention.
With regards to claims 2 and 3, Wu teaches the composition to have 75 grams of styrene, 208.5 grams of a butyl acrylate (soft monomer), 4.5 grams of vinyl trimethoxysilane, and 9 grams of N-methylol acrylamide (page 3 example 2) in a composition having 297 grams of solids reading on claimed i) being present in a concentration of 70%, the claimed ii) being present in the amount of 25%, the amount of claimed iii) to be 3%, the claimed iv) being at a concentration of 1.5% based on the total solids.
With regards to claims 4 and 5, Wu teaches the soft monomer that includes ethyl acrylate, butyl acrylate, or 2-ethylhexyl acrylate (page 2).
With regards to claim 6, Wu teaches the hard monomer to include styrene (page 2).
With regards to claim 7, Wu teaches the crosslinking monomer to include N-methyloyl acrylamide (page 2).
With regards to claim 8, Wu teaches the polymer to include vinyl trimethoxysilane (page 3).
With regards to claims 9 and 10, Wu teaches the addition of an acidic monomer including acrylic acid (page 3) at a concentration of 9 grams in a composition having 306 grams of solids (reading on 2.9%) (page 3 example 2).
With regards to claim 14, Wu teaches the solids content of the composition to be 45-55% (page 3).
With regards to claim 15, Wu teaches the amount of water to be 260 parts in a composition having a total amount of parts being 571.3 (table 3 example 2) reading on 45.5% water.
With regards to claims 16 and 17, Wu is silent on the glass transition temperature of the polymer.  However, when the composition recited in the reference is substantially identical to that of the claims, the claimed properties or function are presumed inherent. MPEP 2112.01.  Because the prior art exemplifies Applicant’s claimed composition in that the claimed components in the claimed amounts are used, the claimed physical properties relating to the glass transition temperature of the polymer are inherently present in the prior art.  Absent an objective showing to the 
With regards to claim 18, Wu teaches the composition to be used to coat (reading on a coating) (page 1).
With regards to claim 19, Wu teaches the composition to be coated onto a plastic film (reading on a substrate) (page 1).

Response to Arguments
Applicant’s arguments, see pages 6-9, filed November 8, 2021, with respect to the objection of claims 1, 3, 4, 6, 16, and 17 have been fully considered and are persuasive.  The objection of the above claims has been withdrawn. 
Applicant's arguments filed November 8, 2021 have been fully considered but they are not persuasive.
Argument - Applicant argues that Wu does not teach the addition of the photoinitiator and there would be not motivation to combine the initiator of Raul to the initiator of Wu because they are used for different purposes.
Response - It is not contended that Wu does not teach the addition of the photoinitiator.  However, the argument that the initiators are used for different purpose is not persuasive.  It is not agreed that crosslinking of two polymers by initiating the reactive groups on the polymer to cause polymerization of the groups and, therefore, crosslinking the polymers is different from initiating the reactive groups of monomers to react and polymerize forming a polymer.  It is further very well known in the art that the addition of a photoinitiator allows for polymerization or crosslinking of reactive groups .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WHITELEY whose telephone number is (571)272-5203. The examiner can normally be reached 8 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 5712721098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/JESSICA WHITELEY/Primary Examiner, Art Unit 1763